                Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 1 of 18



                                                      UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MASSACHUSETTS


STEVEN N. KENDALL,                                                       )
          Plaintiff,                                                     )
                                                                         )   Civ. Action No. 18-10141-PBS
                             v.                                          )
                                                                         )
SCOTT MURRAY, M.D. et al.,                                               )
          Defendants.                                                    )

                                                               MEMORANDUM AND ORDER

                                                                 October 17, 2018

SARIS, C.J.

              Plaintiff Steven Kendall, who is currently in custody at

Federal Medical Center, Devens (“FMC Devens”), brings this

action under 42 U.S.C. § 1983 alleging that the Federal Bureau

of Prisons, Dr. Scott Murray, Dr. Berhan Yeh, and various named

officers1 (collectively “Defendants”) have been deliberately

indifferent to his medical needs in violation of his Eighth and

Fourteenth Amendment rights. (Docket No. 80, Count I). Plaintiff

has a “Kock Pouch,” which is a pouch made from his small

intestine that sits inside his body to hold his stool. On July

20, 2018, Plaintiff moved for a preliminary injunction seeking a

second opinion from a colorectal surgeon or an adult

gastroenterologist to evaluate his Kock Pouch. (Docket No. 81).

Plaintiff alleges that he is having trouble accessing the pouch

                                                            
1
  The government contends that the individually named employees have not been
served.
                Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 2 of 18



in the proper way because of a hematoma which puts pressure on

the pouch and has lasted for over a year. Plaintiff also asks

the Court to order FMC Devens to provide him with a handicap

accessible bathroom facility (Count IV and VI).2

              The Court held an evidentiary hearing on May 26, 2018 via

videoconference. At the time of the hearing, Plaintiff was pro

se. The Court appointed pro bono counsel in light of the alleged

medical emergency. Three additional days of hearings were held

ending on August 21, 2018. During the hearings, Plaintiff

testified and introduced the expert testimony of Dr. Steven

Freedman, a gastroenterologist at the Beth Israel Deaconess

Medical Center.                                   The government introduced the testimony of two

defendants Dr. Berhan Yeh, the Clinical Director, and Dr. Scott

Murray, Plaintiff’s treating physician, and submitted

Plaintiff’s voluminous medical records. After the hearing, the

motion is ALLOWED IN PART and DENIED IN PART.

                                                               I. FINDINGS OF FACT

              Based on the evidentiary hearings, the medical records and

affidavits, the Court finds the following facts are likely true.




                                                            
2
   The Amended Complaint (Docket No. 80) also asserts claims under Article 26
and 114 of the Constitution of the Commonwealth of Massachusetts (Counts II
and V); the Administrative Procedure Act (Count III); the Eighth Amendment
for conditions of confinement (Count VII); and the First Amendment (Count
VIII).

                                                                        2
 
                Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 3 of 18



A. The Kock Pouch (K-Pouch)

              Plaintiff is a 63-year old man serving a 26-month term of

imprisonment for Conspiracy to Commit Unlawful Distribution of

Oxycodone. He arrived at FMC Devens on April 12, 2017. He is

scheduled to be released in March 2019. Since the mid-1980’s

Plaintiff has suffered from ulcerative colitis which led to the

removal of his colon.3 Prior to incarceration, Plaintiff received

a colostomy during which his doctors created a “Kock Pouch” – a

form of continent ileostomy which refashioned Plaintiff’s lower

intestines into a reservoir that holds waste generated by his

digestive system.                                      A K-pouch system includes the pouch, located

inside the body, and a one-way valve on the patient’s abdomen

that prevents leakage from the reservoir and allows the patient

to drain the reservoir. The reservoir is emptied throughout the

day by passing a special catheter through the valve, called a

stoma, into the pouch. In order to drain the reservoir, a

patient is advised to sit over the toilet and near a sink with

running hot water to clean the drain catheter.

              Plaintiff has been managing his K-pouch by catheterizing

himself.                     Generally, when his pouch is full, he lies down in a

semi-recumbent position on a bed to use a catheter to enter the

stoma to empty the pouch, which sometimes spills over. He then

                                                            
3
  When he arrived he also had a medical history of pulmonary embolus, left
below knee amputation, right total knee replacement, chronic opioid
dependence, hypertension, sleep apnea, and borderline diabetes.

                                                                    3
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 4 of 18



typically empties the stool into a bucket and then the toilet.

When he is semi-reclined, he can empty his K-pouch without

complications. Sometimes when the K-pouch is not full, he can

empty it while sitting on a toilet.

     Before incarceration, Plaintiff had complications with his

K-pouch including pouchitis, intermittent bleeding and

incontinence at the valve site. Since incarceration, he has had

some incontinence issues, but there is no credible evidence of

significant bleeding.

B. Medical Treatment at FMC Devens

     Plaintiff’s primary care physician at FMC Devens is

defendant Dr. Scott Murray, who has a specialty in emergency

care medicine. He received his medical degree from the

University of Connecticut and finished his emergency medicine

residency at the Beth Israel Deaconess Medical Center in Boston.

He is board certified in emergency medicine, but has no

expertise in gastroenterology. There are no specialists in

gastroenterology on site at FMC Devens. Defendant Dr. Berhan Yeh

is a Lieutenant Commander in the United States Public Health

Service, and is the Clinical Director of FMC Devens. He has his

medical degree from Boston University and is board certified in

emergency medicine and wound care. Because he did not provide

treatment, his knowledge of Plaintiff’s use of the K-pouch was

not always accurate.

                                   4
 
                Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 5 of 18



              In May 2017, shortly after the start of his incarceration,

Plaintiff was sent for an evaluation with a gastroenterologist

due to his pouchitis. The doctor in Nashoba Valley was not

familiar with the K-pouch, although this is unsurprising given

how rare the K-pouch procedure is. Plaintiff received

antibiotics and an enema.

              Plaintiff, who has a myriad of other medical issues,

received anti-coagulation medication by self-injection in June

2017.4 He developed a large hematoma at the injection site in the

lower right quadrant of his abdomen. The hematoma was the size

of Plaintiff’s head or small child’s basketball, and it pressed

on Plaintiff’s stoma when he was in a sitting or standing

position. The hematoma made it difficult for Plaintiff to access

his K-pouch. In July 2017, Dr. Murray sent Plaintiff to have his

hematoma evaluated by the University of Massachusetts Emergency

Department. A doctor recommended conservative management because

of the risk of infection if the hematoma were drained. The CT

scan showed a hematoma measuring 17 x 8 x 9 cm in the abdominal

wall. Plaintiff was going to be admitted for observation, but he

checked himself out against medical advice because he believed

(mistakenly) that the doctors wanted to perform surgery and

overheard one of the surgeons express concern about nicking the



                                                            
4
     He has since been switched to an oral anticoagulant, Warfarin.

                                                               5
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 6 of 18



K-pouch. In fact, the surgeons recommended conservative

management of the hematoma, not surgery.

     In December 2017, Plaintiff was given a CAT scan to examine

the mass which Dr. Murray has diagnosed as a hematoma. Since

then, the mass has shrunk to about 6 cm x 6 cm in size,

alleviating some of the pressure. When Plaintiff is semi-

reclined, the reduced mass does not significantly interfere with

the stoma.

     The government disputes that the hematoma is still a

significant issue because Plaintiff is able to catheterize

himself when lying down. In May 2018, almost a year after

Plaintiff developed the hematoma, Dr. Murray saw Plaintiff

catheterize himself by lying down. Docket No. 106 at 62:21-22.

During a physical examination of Plaintiff in July 2018, Dr.

Murray noted that “[w]hen [Kendall] sits up, all of this extra

tissue and the residual hematoma flop over the ostomy site, but

the ostomy site is widely accessibly [sic] when he is laying

[sic] down.” Ex. 15 (Bureau of Prisons Health Services Clinical

Encounter, July 6, 2018). He also noted that the mass was

“clearly getting smaller” and was 6 cm from the opening of the

stoma “while [Plaintiff was] lying flat.” Id. Based on his

observations, Dr. Murray does not intend to order another CAT

scan for Plaintiff because in his view the risk of unnecessary

radiation does not outweigh the benefits. Docket No. 106 at

                                   6
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 7 of 18



80:1-8. Dr. Murray also has no plans at the moment to have a

specialist look at the mass or K-pouch to provide a second

opinion. He believes a second opinion is unnecessary because

Plaintiff can use the K-pouch while lying down and the mass is

getting smaller. Id. at 84:4-85:9. At the time of the hearing,

the mass on Plaintiff’s right side had persisted for nearly 14

months. FMC Devens has contracts with various Boston-area

hospitals, including the Beth Israel Deaconess Medical Center,

which has specialists with the expertise needed to provide a

second opinion.

C. Expert Opinion

     Dr. Steven D. Freedman, who testified for Plaintiff at the

hearing and submitted an affidavit, has expertise in

gastroenterology and continent ileostomy. Dr. Freedman

specializes in gastroenterology at the Beth Israel Deaconess

Medical Center, where he is the Chief of the Division of

Translateral Research and Director of the Pancreas Center. He is

a professor at Harvard Medical School, has a Ph.D. from Yale

University School of Medicine in Cell Biology, and an M.D. from

the University of Connecticut. Prior to the hearing, Dr.

Freedman reviewed Plaintiff’s medical records but he did not

physically examine Plaintiff. At the hearing Dr. Freedman

explained that the K-pouch was designed for a person to be

upright when inserting the drain catheter into the pouch so that

                                   7
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 8 of 18



one can tip the drain catheter into the toilet bowl to drain the

waste. Docket No. 105 at 100:24-101:9. He also cautioned that

Plaintiff’s mass may not be a hematoma, as Dr. Murray believes,

because a hematoma should resolve on its own in about 60 to 90

days. Id. at 106:2-4. Dr. Freedman was “shock[ed]” that

Defendants had not sought a second opinion because the mass had

persisted for so long. Id. at 111:13-15. In Dr. Freedman’s view,

the physical examination of the mass by Dr. Murray was

insufficient because such an examination cannot indicate to the

physician how deep the mass is or whether it is obstructing the

pouch. Id. at 111:17-112:1.

     Dr. Freedman opined the standard of medical care in

Plaintiff’s situation “would be to refer to a colorectal

surgeon, ideally someone who has expertise in a K-pouch”. Id. at

117:3-6. He said that the fact that Plaintiff must access the K-

pouch while lying down indicates he should be seen by a

specialist because the K-pouch “was not designed to be accessed

while lying down,” and the fact that Plaintiff cannot access the

stoma anymore while sitting upright indicates “that there’s some

anatomic problem now that has to be resolved.” Id. at 116:12,

24-25. Dr. Freedman said there were significant medical risks if

the mass turned into an abscess and it would be potentially

“life-threatening” if the K-pouch were perforated. Id. at 117:9,

118:2-9. He recommended three colorectal surgeons at Beth Israel

                                   8
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 9 of 18



Deaconess who are qualified to work with K-pouches: Peter

Mowschenson, Vitaliy Poylin, and Tom Cataldo. Id. at 120:18-25.

D. The Bathroom

     Plaintiff claims he was not offered access to an ADA-

compliant bathroom facility. From April 2017 to November 2017,

Kendall was in the Nursing Care Unit at FMC Devens without a

handicapped accessible toilet. Then he was placed in the Special

Housing Unit (SHU) for diverting his pain medication. When he

was returned from the SHU, he was placed in a room with other

men who had similar medical issues. He now is in a single cell

and has the use of a handicap accessible bathroom across the

hallway from his cell, which he says he can use only when the K-

pouch is not full. Otherwise, he has to lie down on the bed to

empty it. FMC Devens recently offered Kendall a placement in a

single handicap cell within a medical housing unit, but he

refused. Exhibit 18, “Medical Treatment Refusal.” Instead, he

opted to stay in his current housing unit. Despite his physical

disabilities, Plaintiff exercises robustly and is able to walk

at least a quarter of a mile with the aid of a cane or walker.

E. The SHU

     Plaintiff was placed in the Secure Housing Unit (“SHU”)

twice during this litigation. The facts surrounding the first

placement are hotly contested. When Kendall arrived at the room

at FMC Devens for the videoconference with the Court on May 23,

                                   9
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 10 of 18



2018, his face appeared to have a bruise. He told the Court he

was struck by a guard while preparing for his testimony. The

government denies these allegations. When he complained that the

guard backhanded him, he was placed in the SHU. According to the

government, it is standard protocol to place an inmate who

accuses a guard of assault in the SHU to protect the inmate. He

was allegedly told if he dropped the complaint, he would be

placed back in a regular cell. He stayed in the SHU for over a

month, from May 23, 2018 until June 29, 2018. The SHU is not

handicapped accessible. When he recanted, he was indeed placed

back in a normal housing unit. He was also placed in the SHU

after testifying in court. The government claims that his was an

administrative detention because he was being transferred

between the Court and the prison. See 28 C.F.R. § 541.23.

Plaintiff claims that the first SHU detention was punitive and

retaliatory.

                            II. DISCUSSION

A. Legal Standard

     In order to determine whether a preliminary injunction

should issue, the Court must weigh (1) the likelihood of success

on the merits; (2) the potential for irreparable harm to the

plaintiff if the injunction is denied; (3) the balance of the

hardship to defendant if enjoined as contrasted with the

hardship to plaintiff if no injunction issues; and (4) the

                                   10
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 11 of 18



effect of the court's ruling on the public interest. See Wine &

Spirits Retailers, Inc. v. Rhode Island, 418 F.3d 36, 46 (1st

Cir. 2005).

B. Eighth Amendment Claim

     The Eighth Amendment to the United States Constitution,

which prohibits the infliction of cruel and unusual punishments,

protects prisoners from “deliberate indifference to serious

medical needs.” Feeney v. Corr. Med. Servs., Inc., 464 F.3d 158,

161–62 (1st Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97,

105–06 (1976)).   The Supreme Court has held that deliberate

indifference on the part of prison personnel to the “serious

medical needs” of an inmate constitutes cruel and unusual

punishment because it “offend[s] evolving standards of decency”

that mark the progress of a maturing society. Estelle, 429 U.S.

at 106 (internal quotation omitted).

     In order to prove an Eighth Amendment violation based on

inadequate medical care, the plaintiff must satisfy both an

objective and a subjective inquiry. Perry v. Roy, 782 F.3d 73,

78 (1st Cir. 2015).    The objective prong requires proof of a

sufficiently serious medical need, as in “one that has been

diagnosed by a physician as mandating treatment, or one that is

so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Kosilek v. Spencer, 774

F.3d 63, 82 (1st Cir. 2014) (en banc) (quoting Gaudreault v.

                                   11
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 12 of 18



Municipality of Salem, 923 F.2d 203, 208 (1st Cir. 1990)), cert.

denied, Kosilek v. O’Brien, 135 S. Ct. 2059 (Mem.) (2015). The

subjective prong requires that the plaintiff show that prison

officials possessed a sufficiently culpable state of mind,

namely, deliberate indifference to the plaintiff’s health or

safety. See Perry, 782 F.3d at 78.       Negligent care or “even

malpractice does not give rise to a constitutional claim;

rather, the treatment provided must have been so inadequate as

‘to constitute “an unnecessary and wanton infliction of pain” or

to be “repugnant to the conscience of mankind.”’”         Leavitt v.

Corr. Med. Serv., Inc., 645 F.3d 484, 497 (1st Cir. 2011)

(citation omitted) (quoting Estelle, 429 U.S. at 105-06); see

also Kosilek, 774 F.3d at 87 n.9 (“[M]edical imprudence—without

more—is insufficient to establish an Eighth Amendment

violation.”).

      For purposes of the subjective prong, “deliberate

indifference defines a narrow band of conduct and requires

evidence that the failure in treatment was purposeful.” Kosilek,

774 F.3d at 83 (internal quotation and citation omitted).          “The

obvious case would be a denial of needed medical treatment in

order to punish the inmate.” Feeney, 464 F.3d at 162 (quoting

Watson v. Caton, 984 F.2d 537, 540 (1st Cir. 1993)).          Deliberate

indifference may also lie in “wanton” or “reckless” actions,

although recklessness is understood “not in the tort law sense

                                   12
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 13 of 18



but in the appreciably stricter criminal-law sense, requiring

actual knowledge of impending harm, easily preventable.” Id.

(quoting Watson, 984 F.2d at 540). Deliberate indifference is

not demonstrated “[w]here the dispute concerns not the absence

of help, but the choice of a certain course of treatment.”

Torraco v. Maloney, 923 F.2d 231, 234 (1st Cir. 1991). A prison

official is not deliberately indifferent if he responds

“reasonably to the risk.” Burrell v. Hampshire County, 307 F.3d

1, 8 (1st Cir. 2002).

     Based on the record and the assessment of the credibility

of the witnesses, the Court concludes that Plaintiff has shown a

likelihood of success on the merits of the Eighth Amendment

claim. Plaintiff has satisfied the objective prong by

demonstrating that he has a serious medical need (difficulty

properly inserting a catheter into his K-pouch) and the medical

care is not adequate (failure to consult a gastrointestinal

specialist).   The Court finds Dr. Freedman is fully credible

when he opines that the standard of medical care requires a

second opinion by a colorectal surgeon or gastrointestinal

specialist to assess both the K-pouch and the effect of the

nearby mass. To be fair, Doctors Yeh and Murray were acting

reasonably and within the medical standard of care when Kendall

first came to FMC Devens. They initially consulted with a

specialist, and when he developed a mass, they brought him to

                                   13
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 14 of 18



the emergency room at the University of Massachusetts. When the

hematoma persisted, they gave him a CAT scan in December 2017.

There is no evidence that the initial approach of conservative

management (rather than drainage of the hematoma) violated the

medical standard of care or was deliberately indifferent to his

medical needs.

     However, Defendants have become deliberately indifferent to

his medical condition now that the mass has lasted for more than

a year. While it has decreased in size, it is still a

significant size and appears to be interfering with the

effective functioning of the K-pouch. Defendants have provided

evidence that Plaintiff has been an inaccurate reporter of his

medical issues and has lied about other matters (like an assault

by a fellow inmate). He also has not been cooperative with

health services after the litigation began in July 2018, when he

refused to let Dr. Murray assess his ability to access his K-

pouch while lying down. The government also suggests that if

this Court ordered a second opinion, there might be a flood of

similar requests by other inmates.

     Still, the weight of the evidence is that Plaintiff can

only empty a full K-pouch while lying down, in a semi-recumbent

position, which is not the way the K-pouch is supposed to be

used and which creates a serious medical risk to him. Moreover,

the objective evidence is that Plaintiff still has a mass near

                                   14
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 15 of 18



the stoma, although the exact location and nature of the mass is

disputed and may depend on whether Plaintiff is lying down or

sitting up. The creation of a K-pouch is a rare procedure and

there are no GI specialists on staff who have the expertise to

handle complications. Thus, there is a serious medical need

which has been diagnosed by a physician with the requisite

experience as mandating treatment.

     With respect to the subjective prong, the court finds that

Plaintiff has met his burden of showing a likelihood of success

that Defendants are deliberately indifferent to his serious

medical need for addressing the ongoing problem with his K-pouch

possibly caused by the hematoma/mass. Further, FMC Devens has

been deliberately indifferent to his need to reevaluate the

mass, which has persisted. Defendants have not sent Plaintiff to

a specialist since the hematoma formed, and neither Dr. Murray

nor Dr. Yeh has any expertise in the area and there are no GI

specialists at FMC Devens. Dr. Murray also testified that he has

no current plan to send Plaintiff to a specialist.

     The balance of the harms weighs in Plaintiff’s favor.

Plaintiff is suffering now from the irreparable harm of having

to drain the reservoir lying down rather than upright over a

toilet, and there is a serious risk of perforation of the K-

pouch from that position. In addition, there is a risk that the

mass is not a hematoma because according to Dr. Freedman,

                                   15
 
               Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 16 of 18



hematomas resolve in 60 to 90 days. A specialist should resolve

whether the mass is a hematoma, seroma, or worse.

              There are no countervailing government or public interests

because Beth Israel Deaconness, which has a contract with FMC

Devens, has specialists with knowledge of the K-pouch. There are

likely other specialists at UMass as well. Assessing these

factors, a preliminary injunction is proper at this point.

C. Handicap Accessible Toilet

              Count IV alleges a violation of the Americans with

Disabilities Act (“ADA”). The ADA’s protections only extend to

state and local correctional facilities. See 42 U.S.C. §

12131(1)(B); see also Pa. Dep’t. of Corr. v. Yeskey, 524 U.S.

206, 209-10 (1998)(holding that Title II of the ADA covers state

prisoners). However, as alleged in Count VI, Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794(a), applies to

federal prisoners who are in the Bureau of Prisons’ care.5


                                                            
5 The 1978 amendment to the Rehabilitation Act of 1973 added the phrase “under
any program or activity conducted by any Executive agency or by the United
States Postal Service” to Section 504(a) and required the head of each
Executive Agency to promulgate regulations “to carry out” the 1978 amendment.
See Pub. L. No. 95–602, tit. IV, § 119, 92 Stat. 2955, 2982 (1978).
      In accordance with the 1978 amendment to section 504(a) . . . the
      Department of Justice submitted the proposed regulations to the
      appropriate authorizing congressional committees . . . [and] stated in
      the supplementary information concerning the regulations that the
      regulations apply “to all programs and activities conducted by the
      Department of Justice.” Thus, the regulations governed “the activities
      of over 30 separate subunits in the Department, including, for example
      . . . the Bureau of Prisons.” The regulations are published at 28
      C.F.R. §§ 39.101–.170 (2012).
Cooke v. U.S. Bureau of Prisons, 926 F. Supp. 2d 720, 728–29 (E.D.N.C. 2013)
(internal citations omitted).

                                                               16
 
     Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 17 of 18



Parties did not sufficiently brief Plaintiff’s disability

claims; however, for purposes of a preliminary injunction,

Plaintiff has not sufficiently alleged irreparable harm. While

Defendants did not provide a handicap accessible toilet to

Plaintiff when he came out of the SHU, or while he was in the

SHU, Plaintiff now has access to a handicap facility across the

hall from his cell, and he has declined the offer of a cell with

a handicap toilet in the cell. While he does have trouble

ambulating, the weight of the evidence is that he moves well

enough to use the handicap accessible toilet across the hall.

Plaintiff has not shown any irreparable harm while he stays in

his current cell.

                                  ORDER

     The Court ALLOWS IN PART and DENIES IN PART Plaintiff’s

Motion for Preliminary Injunction (Docket No. 81). The Court

allows Plaintiff’s motion for relief based on the Eighth

Amendment claim. Defendant is ordered to, within 30 days, get a

second opinion evaluating Plaintiff’s Kock Pouch and the mass

from a colorectal surgeon or gastroenterologist who has

expertise in continent ileostomy. The Court denies the motion

with respect to the claim that Plaintiff has not been given a

cell with a handicap accessible toilet.


SO ORDERED.
                                   /s/ Patti B. Saris

                                   17
 
    Case 1:18-cv-10141-PBS Document 114 Filed 10/17/18 Page 18 of 18



                                 PATTI B. SARIS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                  18
 
